Title: From John Adams to Martha Laurens, 1 December 1781
From: Adams, John
To: Laurens, Martha



Amsterdam Decr 1. 1781
My dear Miss Laurens

I was last Evening, favoured with your Letter from Vigan of the fourteenth of November, and am very much obliged to you, for writing to me, upon this occasion, a Letter, which notwithstanding your modest and amiable Apologies does the highest Honour, to the Taste and mental Accomplishments of the Writer, and to the Virtues of a Daughter worthy of my excellent friend President Laurens.
Believe me, Miss Laurens, I never had the last Intimation or Suspicion, that your Father, was in Want of Money untill, I Saw, within a few days, some Paragraphs to that Purpose in a London Paper.
A worthy friend of mine, Mr Edmund Jennings of Bruxelles has given orders, to supply your Father with 100 £ for his present Necessities, and I have written, assurances that as long as I shall have any Resource for my own subsistance, Mr Laurens, shall have a share of it if necessary, and I have agreed to pay Mr Jennings his 100 on Account of the United states.
Notwithstanding this, I apprehend you have written to his Excellency Mr Franklin at Passy upon the Subject. If you have not I should Advise you to do it immediately. America has found it difficult to establish in Europe, Funds Sufficient for her necessary Services, and has not been able to afford all the Relief, she desired to her sufferings Sons and servants. She is not however so poor I flatter myself as to be unable to furnish, to so distinguished and so excellent a Citizen the Sums that he may have occasion for. Mr Franklin I am persuaded, has it in his Power and not less in his Inclination, to establish a Fund in London, equall to all the Wants of Mr Laurens. It is but a very Trifle of Money that I have at my disposal. Yet this shall be at his disposal as long as it lasts. I have advised you to write to Mr Franklin: I will do the same. And I doubt not, but you may rest assured that nothing will be omitted for your fathers Relief.
I had the Honour to serve in Congress, with your Father and for his Abilities his attachment to his Country, and his inviolable Integrity, and numerous other Virtues I conceived an Esteem for him which will never be obliterated, but I did not know untill I received your Letter that my friend had a Daughter in France.
Give me Leave to congratulate you on the glorious News from america, and in the distinguished Share, of your worthy Brother in accomplishing that great Event. After a very honourable and a very successfull Voyage to Europe, he had the peculiar good fortune to be present and to draw up the Capitulation. Very few American young Ladies, have your Happiness Miss Laurens to have a father and a Brother at the sametime among the most meritorious servants and brightest ornaments of their Country.
Congress have resolved to exchange General Burgoine for your father, and Mr Franklin who has received the Resolution, has written to England about it. I hope it may Succeed, especially as Another army has now followed the Example of Burgoines. Indeed I Sincerely wish that the English nation would permit Mankind to retain some Part of the opinion, that was once entertained of their Generosity. But they seem determined to put it out of all dispute, that they are not the same nation.

With every sentiment of Esteem and I respect, I have the Honour to be, your most obedient &c

